I dissent from the reasoning and conclusion of the prevailing opinion. Section 287 of the *Page 689 
Code of Civil Procedure provides that "an attorney and counselor may be removed or suspended by the supreme court" upon his conviction of a felony involving moral turpitude, and section 289 of the same code provides "the proceedings to remove or suspend an attorney . . ." because of such conviction following the receipt by this court of a certified copy of the record of conviction. This court has said that "section 287 of the Code of Civil Procedure authorizes the suspension or removal of an attorney for various causes, including 'his conviction of a felony or misdemeanor involving moral turpitude.' . . ." (Matter of Danford, 157 Cal. 425, [108 P. 322].) Section 299 of the Code of Civil Procedure, relating to the judgment to be imposed "upon conviction, in cases arising under the first subdivision of section 287," cannot be made, as the prevailing court opinion purports to do, the sole measure of this court's power in the premises without ignoring, as does the prevailing opinion, save for a casual reference thereto, the provisions of sections 287 and 289. To hold that section 299 is exclusively controlling of the power of the court is to say that the law giveth and in the same breath the law taketh away. The code sections first referred to cannot, it seems to me, be ignored without doing violence to a cardinal canon of statutory construction which requires that the legislative intent, when ascertained, must govern, and that, in the ascertaining of such intent, all of the various provisions of legislative enactment upon the particular subject should be construed together and given effect as a whole. I am constrained, therefore, to say, partly in the language of In reKirby, 84 Fed. 606, 608, that "a proper respect for the public, the legal profession and this court renders it imperative" that an attorney convicted of a felony should not be permitted thereafter to pursue the profession of an attorney and counselor even while an appeal is pending from such conviction. I am also of the opinion, however, that if the appeal results in a reversal of the conviction of the attorney, the attorney thus convicted should be restored instanter to his privileges as an attorney and counselor, for, obviously, it would be a grievous injustice to deprive him of his status as an attorney because he had been convicted in a trial court under circumstances which *Page 690 
made it necessary for an appellate court to reverse the conviction.
It is not to be said that the record may show that the attorney is guilty, for, in that event, if the law allows it, he should be proceeded against, not upon the fact that he has been convicted, but upon the fact that he has been guilty of the conduct involved in the crime with which he was charged. I do not think his reinstatement upon a reversal of the conviction should depend upon the discretion of a court or judge. It should, in my opinion, occur automatically and of right.
If, therefore, this court had no power merely to suspend, but was limited to the power to disbar, I should concur in an order of disbarment only in the event that it contained a condition for its automatic revocation in the event the judgment was reversed on appeal. In view of the code provisions which, to my mind, so plainly permit suspension, it would not be necessary to enter an order of disbarment. No good reason appears to me why this court should not adopt the practice of suspending attorneys immediately upon their conviction and of disbarring them when the conviction becomes final. The suspension, of course, should be during the pendency of the appeal only, and come to an end with the termination of the appeal, at which time there should be an order of disbarment upon affirmation, or an order revoking the suspension upon reversal of the conviction of the attorney. I feel that this court might very properly disregard anything to the contrary of the foregoing which may be found in People v. Treadwell, 66 Cal. 400, [5 P. 686], and McKannay v. Horton, 151 Cal. 711, 720, [121 Am. St. Rep. 146, 13 L. R. A. (N. S.) 661, 91 P. 598], as it cannot be said that rights have grown up under these decisions which should be protected under the doctrine of stare decisis.
Rehearing denied.
Lawlor, J., Lennon, J., and Olney, J., dissented from order denying a rehearing. *Page 691